Citation Nr: 1704738	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to claimed bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1960 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
2.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service.

3.  The Veteran's tinnitus was at least as likely as not incurred during his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to active service.  He reported that his ears hurt after he was exposed to the loud gunfire of a .45-caliber weapon during training.  See January 2011 VA examination.  The Veteran stated that his attempt to report the incident during service was disregarded.  He also denied using hearing protection during service.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was military policeman.  The Department of Defense's Duty MOS Noise Exposure Listing reflects that this MOS involved a moderate probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).

A review of the Veteran's service treatment records (STRs) reveals that his ears were noted to be normal in his August 1960 enlistment examination.  At that time, his whispered voice and spoken voice tests were 15 out of 15 bilaterally.  No audiogram test results were documented.  In the accompanying Report of Medical History, the Veteran denied having running ears; ear, nose, or throat trouble; or ever having worn hearing aids.  Prior to the Veteran's discharge, a March 1961 separation examination reported that the Veteran continued to have no ear abnormalities.  For both the right and left ear, the whispered and spoken voice tests were 15 out of 15.  No audiogram findings were reported.  In the associated Report of Medical History, the Veteran denied having any relevant problems.

After the Veteran's discharge from active duty, a service examination was conducted in April 1965.  His ears were still normal upon clinical evaluation.  The whispered and spoken voice tests were 15 out of 15 bilaterally.  An audiological evaluation was also conducted and his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
15 (25)
10 (20)
15 (20)
LEFT
10 (25)
20 (30)
20 (30)
15 (25)
15 (20)

The Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO - ANSI).  In order to facilitate data comparison, the ASA standards have been converted to the ISO - ANSI standards and are represented by the figures on the right in each column in parentheses.

The Veteran denied having problems related to his ears or hearing loss in the related April 1965 Report of Medical History.

In November 1974, the Veteran underwent private audiological assessment related to his employment.  At that time, the Veteran stated that he had been exposed to gunfire and other loud noises while in the Army.  It was noted that the he had fired a .45-caliber weapon.  The Veteran reported that he hunted as a hobby, and he denied having difficulty hearing.  During the audiological evaluation, the Veteran's pure tone thresholds, in decibels, were noted as:





HERTZ



500
1000
2000
3000
4000
RIGHT
18
5
4
65
85
LEFT
20
10
18
86
90

The Veteran later had another private audiological evaluation in May 1975.  The audiogram results show that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
65
85
LEFT
10
10
5
85
-100

In December 2010, the Veteran had a private hearing evaluation conducted by P.N., an audiologist.  The results are displayed in graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Here, the Board finds that the graphical representation is clear and can be interpreted, as the private audiologist provided a legend for the graphical results.  Moreover, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.    

In this regard, the December 2010 private examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
65
110
100
LEFT
10
25
60
95
110

The Veteran had a speech discrimination score of 92 percent in the right ear and 88 percent in the left ear.  However, these scores were not obtained using the Maryland CNC Word List.

The Veteran was also afforded a VA examination in conjunction his claim in January 2011.  The Veteran's pure tone thresholds, in decibels, were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
80
105+
105+
LEFT
10
25
60
90
100

Speech audiometry revealed a speech recognition ability of 50 percent in the right ear and of 76 percent in the left ear based on the Maryland CNC Word List.  

In terms of occupational noise exposure after service, the Veteran worked at a metals plant for more than 40 years and did not use hearing protection until the later part of his employment.  See December 2010 Private examination; January 2011 VA examination.  While the Veteran previously reported a hunting hobby in 1974, he denied receiving any recreational noise exposure during the January 2011 VA examination.

The Board first notes that both the December 2010 private examiner and the January 2011 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  In addition, the results of these audiological evaluations show that his current bilateral hearing loss satisfies the criteria of 38 C.F.R. § 3.385.  Consequently the Veteran has established the first element necessary for service connection.

The Veteran has also described experiencing continuous symptoms of hearing loss since service.  See September 2012 VA Form 9.  The Veteran testified that he did not report his hearing loss at the time of his separation as he was told that such a report would delay his discharge.  See October 2016 Board Hearing Transcript (Tr.), page 4.  Although he tried to obtain a job with an automotive manufacturer around 1963, he was not given the position as he failed an audiological evaluation administered by the company.  See January 2011 VA examination; Tr., page 4-5.  The Veteran went on to work for a metals plant beginning in 1965.  See December 2010 private examination; Tr., page 4.  In contrast to the automotive manufacturer, the metals plant used a test similar to the spoken voice test rather than audiometric testing.  See Tr., page 5.  The Board notes that the spoken voice test is a subjective and blunt measure of hearing loss, and provides little probative value.  The Veteran reported that he later failed the company's hearing tests when they began to use audiometric testing.  He also explained that he did not immediately file a service connection claim when he learned of his hearing loss as he did not think that any benefits were available to him.  See Tr., page 6.  The Veteran is competent to report testing results and perceived hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds the Veteran to be credible as he has addressed inconsistencies in the record and been consistent in his statements.

In addition, the December 2010 private audiologist opined that the Veteran's bilateral sensorineural hearing loss was likely initiated in his military service.  In reaching this conclusion, the private audiologist considered the Veteran's MOS as a military policeman and his post-service employment in the metals plant.  The audiologist also noted that the Veteran did not have a family history of hearing loss, and he did not experience positive ear pathology as an adult.  Consequently, the Board finds that this opinion to be probative.

The Board acknowledges that the January 2011 VA examiner gave a negative nexus opinion for bilateral hearing loss.  The examiner noted that the whispered voice test conducted upon the Veteran's entrance and separation from active duty neither confirmed nor denied the presence of hearing loss.  However, the examiner pointed to the normal results of the 1965 service examination, and stated that it was unlikely that permanent hearing loss due to noise exposure would improve over time.  The Board finds that this opinion has little probative value.  The examiner did not address the Veteran's report that he experienced ear pain during service and failed a hearing test soon after his discharge.  Moreover, the examiner did not adequately explain why the results of the 1965 evaluation demonstrated that the Veteran's current bilateral hearing loss was not related to active service.  38 C.F.R. § 3.303(d).

As a result, the Board finds that the most probative evidence of record establishes a nexus between the Veteran's current bilateral hearing loss and his active service.  Entitlement to service connection for bilateral sensorineural hearing loss is therefore granted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Tinnitus

The Veteran asserts that his current tinnitus symptoms have been present since he fired a .45-caliber weapon during service.  See Tr., page 2-3.  The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to tinnitus.  As noted above, the Veteran indicated that he was reluctant to report any problems at the time of his separation to avoid a delay in going home.  See Tr., page 4.  After service, a November 1974 private treatment record noted that the Veteran heard constant noises in both of his ears.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The record shows that the Veteran has been consistent in reporting that he first heard ringing in his ears during service, and that his symptoms have been present since time.  See January 2011 VA examination; Tr., page 2-3.  There is also no contradictory evidence of record.  Thus, the Board finds his assertions regarding the onset of his tinnitus to be credible.

The Board notes that the record has also raised the theory that the Veteran's tinnitus is secondary to his bilateral hearing loss.  However, as the record supports a grant of service connection on a presumptive basis under 38 C.F.R. § 3.307, the Board need not address any other theory of entitlement advanced.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during active service.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


